Exhibit Dated CAPITAL PRODUCT PARTNERS L.P. as Borrower -and- APOLLONAS SHIPPING COMPANY CARNATION SHIPPING COMPANY CENTURION NAVIGATION LIMITED IRAKLITOS SHIPPING COMPANY LAREDO MARITIME INC. LORENZO SHIPMANAGEMENT INC. MANGO FINANCE CORP. POLARWIND MARITIME S.A. ROSS SHIPMANAGEMENT CO. SHIPPING RIDER CO. SORREL SHIPMANAGEMENT INC. SPLENDOR SHIPHOLDING S.A. and TEMPEST MARINE INC. as Owners -and- THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders -and- HSH NORDBANK AG as Agent and Security Trustee -and- HSH NORDBANK AG as Bookrunner -and- HSH NORDBANK AG as Swap Bank FOURTH SUPPLEMENTAL AGREEMENT in relation to a Loan Agreement dated 22 March 2007 (as amended and supplemented by supplemental agreements dated, respectively, 19 September 2007, 11 June 2008 and 7 April 2009) in respect of a revolving credit and term loan facility not exceeding US$370,000,000 WATSON, FARLEY & WILLIAMS Piraeus INDEX Clause Page 1 DEFINITIONS 2 2 REPRESENTATIONS AND WARRANTIES 3 3 AGREEMENT OF THE CREDITOR PARTIES 4 4 CONDITIONS 4 5 VARIATIONS TO LOAN AGREEMENT AND FINANCE DOCUMENTS 6 6 CONTINUANCE OF LOAN AGREEMENT AND FINANCE DOCUMENTS 8 7 EXPENSES 8 8 COMMUNICATIONS 8 9 SUPPLEMENTAL 8 10 LAW AND JURISDICTION 8 SCHEDULE 1LENDERS 10 EXECUTION PAGE 11 THIS FOURTH SUPPLEMENTAL AGREEMENTis dated 2009 and made BETWEEN: (1) CAPITAL PRODUCT PARTNERS L.P., a limited liability partnership formed in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (including its successors) as Borrower; (2) APOLLONAS SHIPPING COMPANY, CARNATION SHIPPING COMPANY, CENTURION NAVIGATION LIMITED, IRAKLITOS SHIPPING COMPANY, LAREDO MARITIME INC., LORENZO SHIPMANAGEMENT INC., MANGO FINANCE CORP.,POLARWIND MARITIME S.A., ROSS SHIPMANAGEMENT CO., SHIPPING RIDER CO., SORREL SHIPMANAGEMENT INC., SPLENDOR SHIPHOLDING S.A. and TEMPEST MARINE INC., each a corporation incorporated in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, MH96960, Marshall Islands (each an “Owner” and, together, the “Owners”); (3) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders; (4) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, 20095 Hamburg, Germany, as Agent, Bookrunner and Security Trustee; and (5) HSH NORDBANK AG acting through its office at Martensdamm 6, D-24103 Kiel, Federal Republic of Germany as Swap Bank. BACKGROUND (A) By a loan agreement dated 22 March 2007 as amended and supplemented by supplemental agreements dated respectively 19 September 2007, 11 June 2008 and 7 April 2009 (together, the “Loan Agreement”) made between (i) the Borrower as borrower, (ii) the Lenders as lenders, (iii) the Agent, (iv) the Bookrunner, (v) the Swap Bank and (vi) the Security Trustee, it was agreed that the Lenders would make available to the Borrower a revolving credit and term loan facility not exceeding US$370,000,000 (the “Loan”). (B) The Borrower has requested that the Lenders agree to: (i) the release of Epicurus Shipping Company (“Epicurus”) from all its obligations under the Finance Documents to which it is a party and its substitution by Navarro International S.A. as guarantor for the obligations of the Borrower under the Loan Agreement; and (ii) the substitution of m.t. “ATROTOS” (owned by Epicurus) with the newbuilding oil/product carrier of approximately 51,000 deadweight tons currently being constructed by STX Offshore & Shipbuilding Co., Ltd. (formerly known as STX Shipbuilding Co. Ltd.) (the “Builder”) and having Builder’s Hull No. S-1262 (tbn “AYRTON II”) as one of the Ships on which the Loan shall be secured. (C) This Agreement sets out the terms and conditions on which the Lenders agree to: (i) substitute Epicurus with Navarro International S.A.; (ii) substitute m.t. “ATROTOS” with STX Hull No. S-1262 (tbn “AYRTON II”); and (iii) the consequential amendments to the Loan Agreement and the other Finance Documents in connection with those matters. NOW THEREFORE IT IS HEREBY AGREED 1 DEFINITIONS 1.1 Words and expressions defined in the Loan Agreement (as hereby amended) and the recitals hereto and not otherwise defined herein shall have the same meanings when used in this Fourth Supplemental Agreement. 1.2 In this Fourth Supplemental Agreement the words and expressions specified below shall have the meanings attributed to them below: “AYRTON II” means the newbuilding oil/product carrier of approximately 51,000 deadweight tons currently being constructed by the Builder and having Builder’s Hull No.
